PER CURIAM.
Kalen J. Nielson appeals his conviction and sentence for aggravated battery. We affirm his conviction without discussion. As to his sentence, however, we agree that the trial court erred in imposing a cost of prosecution and certain probation conditions. We strike condition (9), ordering payment to First Step, because no statutory authority was provided. See Luby v. State, 648 So.2d 308 (Fla. 2d DCA 1995). We strike the portion of condition (10), ordering Nielson to pay for random testing, because it was not orally pronounced at sentencing. See Luby. Last, we strike $80 assessed for costs of prosecution because the trial court failed to follow the statutory procedures. See Reyes v. State, 655 So.2d 111, 119 (Fla. 2d DCA 1995) (en banc).
Affirmed; cost of prosecution and certain probation conditions struck.
SCHOONOVER, A.C.J., and BLUE and WHATLEY, JJ., concur.